This opinion is subject to revision before publication




        UNITED STATES COURT OF APPEALS
                  FOR THE    ARMED FORCES
                         _______________

                       UNITED STATES
                           Appellee
                                v.
      Djoulou K. CALDWELL, Sergeant First Class
              United States Army, Appellant
                          No. 16-0091
                    Crim. App. No. 20140425
       Argued February 24, 2016—Decided May 16, 2016
      Military Judges: David L. Conn and Robert A. Cohen
   For Appellant: Captain Scott A. Martin (argued); Lieuten-
   ant Colonel Jonathan F. Potter and Captain Heather L.
   Tregle (on brief); Lieutenant Colonel Charles D. Lozano.
   For Appellee: Captain Scott L. Goble (argued); Colonel
   Mark H. Sydenham and Major John K. Choike (on brief);
   Major Daniel D. Derner.
   Judge OHLSON delivered the opinion of the Court, in
   which Chief Judge ERDMANN, Judges STUCKY and
   RYAN, and Senior Judge COX, joined.

                         _______________

   Judge OHLSON delivered the opinion of the Court.

    Contrary to his pleas, a panel of officer and enlisted
members sitting as a general court-martial convicted Appel-
lant, in relevant part, of maltreatment in violation of Article
93, Uniform Code of Military Justice (UCMJ), 10 U.S.C. §
893 (2012). We granted review to determine whether the
military judge’s instructions were plainly erroneous in light
of the Supreme Court’s recent holding in Elonis v. United
States, 135 S. Ct. 2001 (2015). Based on the two factors out-
lined below, we conclude they were not.
   First, because of the unique nature of the offense of mal-
treatment in the military, a determination that the Gov-
ernment is only required to prove general intent in order to
obtain a conviction under Article 93, UCMJ, satisfies the key
principles enunciated by the Supreme Court in Elonis. Se-
           United States v. Caldwell, No. 16-0091/AR
                     Opinion of the Court

cond, the military judge’s instructions sufficiently flagged for
the panel the need to consider this general intent mens rea
requirement when determining the guilt or innocence of the
accused. We therefore conclude that the instructions were
not plainly erroneous as a matter of law. As a result, we af-
firm the decision of the United States Army Court of Crimi-
nal Appeals.
                     I. BACKGROUND
    Appellant, a sergeant first class in the United States
Army, was accused of maltreating a subordinate, Specialist
CH, with whom he worked. The evidence adduced at trial
showed that Appellant was “nice at first” to CH, but later
began to conduct himself inappropriately. Specifically, Ap-
pellant began by making gestures that CH understood to be
sexual in nature, such as “look[ing her] body up and down”
and “lick[ing] his lips.” The situation further deteriorated
when Appellant inappropriately touched CH on more than
one occasion when they were stationed together in Afghani-
stan. For example, CH testified that Appellant brushed his
hand against her “behind” while she was walking through a
narrow hall and on another occasion rubbed her vaginal ar-
ea and inner thigh with his hand. In another instance, Ap-
pellant walked past CH’s desk and “made a comment about
how [her] ass looked in [her] multi-cam uniform.” CH testi-
fied that she did not respond to this comment because she
“just wanted it to go away” and was “a little intimidated …
because he was a senior NCO.”
    Appellant continued his abusive conduct upon the unit’s
return to the United States. CH testified that Appellant ap-
proached her while she was on staff duty and, after seeing a
slightly revealing photo on her phone, stated that he “could
do things to [her] to make [her] fall in love with him.”
   On September, 3, 2013, CH reported Appellant’s conduct
in a statement given to the Army’s Criminal Investigation
Division. After an investigation, Appellant was charged with
maltreatment of CH under Article 93, UCMJ, as well as
abusive sexual contact in violation of Article 120, UCMJ, 10
U.S.C. § 920 (2012).
  Appellant was tried by a panel of officer and enlisted
members sitting as a general court-martial. At trial, the mil-


                               2
            United States v. Caldwell, No. 16-0091/AR
                      Opinion of the Court

itary judge instructed the panel on the elements of mal-
treatment:1
         In order to find [Appellant] guilty of this offense,
       you must be convinced by legal and competent evi-
       dence beyond a reasonable doubt:

        One, that at the time of the alleged conduct, [CH]
       was a person subject to the orders of [Appellant];
       and

         Two, that on divers occasions between on or about
       1 June 2011 and on or about 1 September 2012, …
       the accused maltreated [CH] by stating: “I just
       wanted to see your ass when you walked out of the
       office.” “I could make you fall in love with me,” or
       words to that effect, and by licking his lips while
       leering at [CH].
   The military judge then defined “maltreatment” to the
panel:
         [M]altreatment must be real, although it does not
       have to be physical. The imposition of necessary or
       proper duties on a Servicemember and the re-
       quirement that those duties be performed does not
       establish this offense even though the duties are
       hard, difficult, or hazardous.

         “Maltreated” refers to treatment, when viewed
       objectively under all the circumstances, [that] is
       abusive or otherwise unwarranted, unjustified, and
       unnecessary for any lawful purpose and that re-
       sults in physical or mental harm or suffering, or
       reasonably could have caused, physical or mental
       harm or suffering.
The military judge further instructed that “[a]ssault or sex-
ual harassment may constitute this offense,” explaining
what qualifies as sexual harassment:
       Sexual harassment includes influencing, offering to
       influence, or threatening the career, pay, or job of

   1 The military judge’s instructions were all taken directly from
the Benchbook. See generally Dep’t of the Army, Pam. 27-9, Legal
Services, Military Judges’ Benchbook, ch. 3, para. 3-17-1 (2014).



                                 3
           United States v. Caldwell, No. 16-0091/AR
                     Opinion of the Court

       another person in exchange for sexual favors. Sex-
       ual harassment also includes deliberate or repeated
       offensive comments or gestures of a sexual nature.
       For sexual harassment to also constitute mal-
       treatment, the accused’s conduct must, under all of
       the circumstances, constitute “maltreatment” as I
       have defined that term for you.
    Finally, the military judge instructed the panel that
“[a]long with all other circumstances, you must consider[]
evidence of the consent or acquiescence of [CH].” “The fact
that [CH] … may have consented or acquiesced[] does not
alone prove that she was not maltreated ….” “[B]ut,” the
military judge went on, “[consent or acquiescence] is one fac-
tor to consider in determining whether the accused mal-
treated [CH].”
    Contrary to his pleas, Appellant was convicted of mal-
treatment of a subordinate in violation of Article 93, UCMJ,
and abusive sexual contact in violation of Article 120,
UCMJ.2 He was sentenced to reduction to E-1 and a bad-
conduct discharge. The convening authority approved the
sentence as adjudged, and the Army Court of Criminal Ap-
peals summarily affirmed. Appellant subsequently peti-
tioned this Court and we granted review of the following is-
sue:
       Whether the military judge committed plain error
       when he instructed the panel using a negligence
       standard for maltreatment of a subordinate in vio-
       lation of Article 93.
                        II. ANALYSIS
   Article 93, UCMJ, proscribes “cruelty toward, or oppres-
sion or maltreatment of, any person subject to [an accused’s]
orders.” We have stated that the elements of this general
intent offense are: (1) “[t]hat a certain person was subject to
the orders of the accused”; and (2) “[t]hat the accused was
cruel toward, or oppressed, or maltreated that person.”
Manual for Courts-Martial, United States pt. IV, para. 17.b
(2012 ed.) (MCM); accord United States v. Dear, 40 M.J. 196,

   2  This charge is not germane to the present appeal and there-
fore is not discussed further.



                               4
            United States v. Caldwell, No. 16-0091/AR
                      Opinion of the Court

197 (C.M.A. 1994) (citation omitted); see generally United
States v. Hanson, 30 M.J. 1198, 1201 (A.F.C.M.R. 1990)
(“Maltreatment is a general intent crime.”), aff’d 32 M.J.
309, 309 (C.A.A.F. 1991) (“[T]he decision of the United
States Air Force Court of Military Review is affirmed for the
reasons stated therein.”) (summary disposition). Important-
ly, “[such] cruelty, oppression, or maltreatment … must be
measured by an objective standard.” MCM pt. IV, pa-
ra. 17.c.(2). Moreover, such conduct need not result in actual
harm to the victim—either mental or physical—because
“[t]he essence of the offense is abuse of authority.” United
States v. Carson, 57 M.J. 410, 415 (C.A.A.F. 2002). Key to a
court’s inquiry are “the specific facts and circumstances of [a
given] case” or, stated differently, the fact finder must con-
duct “an objective evaluation of the totality of the circum-
stances.” Id.
   Questions pertaining to the substance of a military
judge’s instructions, as well as those involving statutory in-
terpretation, are reviewed de novo. United States v. Lopez de
Victoria, 66 M.J. 67, 73 (C.A.A.F. 2008); United States v.
Smith, 50 M.J. 451, 455 (C.A.A.F. 1999). Appellant argues
that the military judge erred in instructing the panel at his
court-martial. Specifically, he avers that the military judge’s
instructions, cited above, predicate liability on mere negli-
gence and therefore violate the principles set forth in Elonis.
For the reasons cited below, we disagree.3

    A. In the context of a maltreatment offense under Arti-
    cle 93, UCMJ, general intent sufficiently separates law-
               ful conduct from unlawful conduct
   It is a fundamental principle of criminal law that
“‘wrongdoing must be conscious to be criminal.’” United

   3  In reaching this conclusion, we specifically reject the Gov-
ernment’s position that “Elonis is limited to the interpretation of a
federal statute for communicating a threat.” True, Elonis inter-
preted 18 U.S.C. § 875(c), which deals only with the communica-
tion of threats, but the Supreme Court’s holding was based on
general “rule[s] of construction” and “basic principle[s]” underly-
ing the common law. See Elonis 135 S. Ct. at 2009–11. We there-
fore conclude that the holding in Elonis has far broader implica-
tions than the Government acknowledged in its briefs in this case.



                                 5
            United States v. Caldwell, No. 16-0091/AR
                      Opinion of the Court

States v. Rapert, 75 M.J. 164, 167 n.6 (C.A.A.F. 2016) (quot-
ing Elonis, 135 S. Ct. at 2009).4 Stated differently, the gen-
eral rule is that a guilty mind is “a necessary element in the
[charge sheet] and proof of every crime.” United States v.
Balint, 258 U.S. 250, 251 (1922). Indeed, the Supreme Court
has held that even when a mens rea5 requirement is not ex-
plicitly included in a criminal statute, that does not neces-
sarily mean that such a requirement can be “dispens[ed]
with.” Morissette v. United States, 342 U.S. 246, 250 (1952).
Rather, generally speaking, criminal statutes should be in-
terpreted by courts as still including “broadly applicable
[mens rea] requirements, even where the statute … does not
contain them.”6 United States v. X-Citement Video, Inc., 513
U.S. 64, 70 (1994). However, in inferring a mens rea re-
quirement in a statute that is otherwise silent, courts must
only read into the statute “that mens rea which is necessary
to separate” wrongful conduct from innocent conduct. Carter
v. United States, 530 U.S. 255, 269 (2000); accord Rapert, 75
M.J. at 167 n.6; see also Elonis, 135 S. Ct. at 2010.
    Importantly, in some instances, the mere requirement in
a statute that a defendant commit an act with knowledge of
certain facts—i.e., that the defendant possessed “general in-
tent”—is enough to ensure that innocent conduct can be
separated from wrongful conduct. This circumstance is best
captured by the facts of Carter v. United States. There, the
Supreme Court considered whether a conviction under 18
U.S.C. § 2113(a), which criminalizes taking “by force and vi-
olence” items of value belonging to or in the care of a bank,
requires proof of intent to steal. Carter, 530 U.S. at 261. The
Supreme Court held that once the Government proves that a

    4 This does not mean that an accused must know that his ac-

tions constitute criminal conduct. Rather, an accused must have
knowledge of “the facts that make his conduct fit the definition of
the offense.” Staples v. United States, 511 U.S. 600, 607 n.3 (1994).
   5  “Mens rea” is the Latin term for “guilty mind” and refers to
“[t]he state of mind that the prosecution … must prove that a de-
fendant had when committing a crime.” Black’s Law Dictionary
1134 (10th ed. 2014).
   6  Such an inference of a mens rea requirement by a court is
not merited when there is an “indication of congressional intent”
to the contrary. Staples, 511 U.S. at 606.



                                 6
           United States v. Caldwell, No. 16-0091/AR
                     Opinion of the Court

defendant forcibly took money, “the concerns underlying the
presumption in favor of scienter are fully satisfied, for a
forceful taking—even by a defendant who takes under a
good-faith claim of right—falls outside the realm of … ‘oth-
erwise innocent’” conduct. Id. at 269–70. Thus, the Supreme
Court held, the general intent requirement contained in the
statute was sufficient. We conclude that the same reasoning
applies in the instant case.
    In analyzing this issue, we hold that in order to obtain a
conviction under Article 93, UCMJ, the Government must
prove that: (a) the accused knew that the alleged victim was
subject to his or her orders; (b) the accused knew that he or
she was making statements or engaging in certain conduct
in respect to that subordinate; and (c) when viewed objective-
ly under all the circumstances, those statements or actions
were unwarranted, unjustified, and unnecessary for any
lawful purpose and caused, or reasonably could have caused,
physical or mental harm or suffering.
    We conclude that there is no scenario where a superior
who engages in the type of conduct prohibited under Article
93, UCMJ, can be said to have engaged in innocent conduct.
We base our conclusion on the unique and long-recognized
importance of the superior-subordinate relationship in the
United States armed forces, and the deeply corrosive effect
that maltreatment can have on the military’s paramount
mission to defend our Nation.
    As both this Court and the Supreme Court recognized
long ago: “‘[T]he military must insist upon a respect for duty
and a discipline without counterpart in civilian life. The
laws and traditions governing that discipline have a long
history [and] are founded on unique military exigencies as
powerful now as in the past.’” United States v. Heyward, 22
M.J. 35, 37 (C.M.A. 1986) (quoting Schlesinger v. Council-
man, 420 U.S. 738, 757 (1975)). Unlike his civilian counter-
parts, “‘it is [the servicemember’s] primary business … to
fight or be ready to fight wars should the occasion arise.’”
Parker v. Levy, 417 U.S. 733, 744 (1974) (quoting United
States ex rel. Toth v. Quarles, 350 U.S. 11, 17 (1955)). In or-
der to achieve this objective, “[n]o question can be left open
as to the right to command [by a superior], or the duty [to
obey by a subordinate].” In re Grimley, 137 U.S. 147, 153


                              7
            United States v. Caldwell, No. 16-0091/AR
                      Opinion of the Court

(1890); accord Goldman v. Weinberger, 475 U.S. 503, 507
(1986) (noting that “the military must foster instinctive obe-
dience”). The very lifeblood of the military is the chain of
command. United States v. Priest, 21 C.M.A. 564, 570, 45
C.M.R. 338, 344 (1972) (“The armed forces depend on a
command structure that at times must commit men [and
women] to combat, not only hazarding their lives but ulti-
mately involving the security of the Nation itself.”).
    A corollary to the principle that subordinates must obey
their superiors is the principle that superiors must not mal-
treat their subordinates. The essence of this latter principle
is captured by the provisions of Article 93, UCMJ, which has
sought to preserve the integrity of the superior-subordinate
relationship. See United States v. Dickey, 20 C.M.R. 486, 488
(A.B.R. 1956) (noting that Article 93, UCMJ, finds root in
Article 8 of the Articles for the Government of the Navy,
which sought to curb “officers maltreating enlisted men
aboard ship”); see also United States v. Finch, 22 C.M.R. 698,
701 (N.B.R. 1956). It is for this reason we have held that
criminal liability for maltreatment does not depend on
whether conduct actually effects a harm upon the victim,
and that “[t]he essence of the offense [of maltreatment] is
abuse of authority.” See, e.g., Carson, 57 M.J. at 415.
    Ultimately, then, we are faced with a situation far more
similar to Carter than Elonis. Just as an individual who pos-
sesses the general intent to take money from a bank by force
can be held criminally responsible for his conduct even if the
Government does not prove that the individual possessed
the intent to actually steal the money, so too can a military
superior be held criminally responsible for voluntary con-
duct that is later determined to be “abusive or otherwise
unwarranted, unjustified, and unnecessary for any lawful
purpose,” even if the Government does not prove that the
superior possessed the specific intent to maltreat. The key
question is whether the superior possessed general intent to
offer the statements, or undertake the conduct, that either
caused or could have caused suffering.7 Cf. Carter, 530 U.S.
at 269–70.


   7  This of course would not prevent a defense based on a genu-
inely held, reasonable mistake of fact. See Rule for Courts-Martial


                                8
            United States v. Caldwell, No. 16-0091/AR
                      Opinion of the Court

    Abusive conduct that is consciously directed at a subor-
dinate is in no sense lawful. This behavior undermines the
integrity of the military’s command structure, and as we
have repeatedly recognized in the context of dangerous
speech in the armed forces, “[t]he hazardous aspect of li-
cense in this area is that the damage done may not be rec-
ognized until the battle has begun.”8 Priest, 21 C.M.A. at
571, 45 C.M.R. at 345. We therefore conclude that general
intent sufficiently separates lawful and unlawful behavior in
this context, and there is no basis to intuit a mens rea be-
yond that which we have traditionally required for Article
93, UCMJ.
                   B. Maltreatment instructions

    Having determined that, in the context of Article 93,
UCMJ, the application of a general intent mens rea re-
quirement adequately separates lawful conduct from unlaw-
ful conduct, we next turn our attention to the granted issue
of whether the military judge in the instant case committed
plain error by instructing the panel using a negligence
standard. The answer, we conclude, is no.
   Even though the relevant instructions were less-than-
explicit with respect to mens rea, we do not find a sufficient
basis to conclude that the military judge’s instructions were
erroneous in light of their proper emphasis on general in-
tent. Therefore, Appellant fails to meet the burden imposed


(R.C.M.) 916(j)(1); see also United States v. Zachary, 63 M.J. 438,
442 (C.A.A.F. 2006) (“[A]n honest and reasonable mistake of fact
can negate the mens rea requirement to a general intent crime.”).
   8  Indeed, in the context of freedom of speech in the military,
we note that servicemembers do not possess the same broad rights
of expression that civilians enjoy. See generally Parker, 417 U.S. at
758. This principle holds true even in regard to interactions be-
tween superiors and subordinates. The armed forces have the au-
thority to ensure that servicemembers conduct themselves with
the level of respect, obedience, and decorum that is required in
furtherance of the effective execution of the military mission.
Thus, a superior who voluntarily engages in objectively abusive
conduct towards a subordinate cannot be heard to complain that
his actions were protected by his freedom of speech, or that his
actions were lawful in any other sense.




                                 9
            United States v. Caldwell, No. 16-0091/AR
                      Opinion of the Court

by the first prong of our plain error analysis. United States
v. Payne, 73 M.J. 19, 22 (C.A.A.F. 2014) (“Under a plain er-
ror analysis, [Appellant] has the burden of demonstrating
that: (1) there was error; (2) the error was plain and obvious;
and (3) the error materially prejudiced a substantial right
….” (internal quotation marks omitted) (quoting United
States v. Tunstall, 72 M.J. 191, 193–94 (C.A.A.F. 2011)).
    In this case, the military judge defined maltreatment as
action that “when viewed objectively under all the circum-
stances”: (a) is “abusive or otherwise unwarranted, unjusti-
fied, and unnecessary for any lawful purpose”; and (b) “re-
sults in physical or mental harm or suffering, or reasonably
could have caused, physical or mental harm or suffering.”
The military judge also explained that Article 93, UCMJ,
imposes liability for conduct that constitutes “[a]ssault or
sexual harassment,” defining sexual harassment as “influ-
encing, offering to influence, or threatening the career, pay,
or job of another person in exchange for sexual favors,” and
further noting that “[s]exual harassment also includes delib-
erate or repeated offensive comments or gestures of a sexual
nature.” “For sexual harassment to … constitute maltreat-
ment,” the military judge went on, “the accused’s conduct
must, under all of the circumstances, constitute ‘maltreat-
ment’ as [was previously] defined.”
    Because the military judge repeatedly made clear that
the panel members were required to consider Appellant’s
conduct “under all the circumstances,” these instructions
can reasonably be understood as requiring the panel mem-
bers to determine whether Appellant knew that the alleged
victim was subject to his orders and knew that he was mak-
ing statements or was engaging in other conduct in respect
to that alleged victim, i.e., whether Appellant possessed the
requisite general intent mens rea.9 See generally United

   9  Case-specific circumstances that bear on an accused’s gen-
eral intent have always been relevant to a properly conducted
maltreatment inquiry. The facts of United States v. Piatt 17 M.J.
442 (C.M.A. 1984), are instructive in this respect. There, the ap-
pellant had been convicted of maltreatment and assault on the
basis that he instructed two of his subordinates, whom he desig-
nated as his “thumpers,” that he would tell other privates to
“make a headcall” and that they too were to go into the head and


                               10
             United States v. Caldwell, No. 16-0091/AR
                       Opinion of the Court

States v. Bailey, 444 U.S. 394, 403 (1980) (explaining that
“[i]n a general sense, … ‘knowledge’ corresponds loosely with
the concept of general intent”). Accordingly, we do not find a
sufficient basis to conclude that the military judge’s instruc-
tions were erroneous.10 Payne, 73 M.J. at 22.




should “not … leave any bruises.” Id. at 444 (internal quotation
marks omitted). According to the appellant, “he understood a
‘thumper’ to be a person who verbally counsels a recruit to im-
prove his performance, but does not employ physical force.” Id. at
446–47 (emphasis added). The appellant therefore attempted to
introduce evidence as to “the common understanding of the term
… in the [appellant’s] Company.” Id. at 446. But the military
judge refused to allow this testimony, and the appellant was con-
victed and his sentence affirmed on appeal. Id. We reversed.
“[T]he critical [issue] before the members was [the] appellant’s
state of mind at the time he caused [his subordinates] to assault
and maltreat the victims.” Id. at 447 (emphasis added). Thus, the
Court went on, “the [crucial] question was whether appellant
knew that [his subordinates] understood ‘thumper’ to be a person
who exercises physical force on another.” Id. at 446 (emphasis
added). If this term was commonly understood to mean a person
who verbally—not physically—counsels a recruit, it “could … add
some credence to [the appellant’s] implied assertion that he hon-
estly believed [the subjects of his orders] shared this … under-
standing.” Id. at 447. On this basis, we concluded that such evi-
dence was “clearly relevant” to the offense and held that the
military judge’s decision to exclude was prejudicial error. Id.
   10  It is of little concern in the instant case that the instructions
made no reference to a mistake of fact defense. It is true that an
honest and reasonable mistake of fact is a defense to general in-
tent crimes—maltreatment included. See, e.g., Piatt, 17 M.J. at
446 (noting that “an honest and reasonable mistake instruction …
would have been … appropriate” for the maltreatment charge); see
also Zachary, 63 M.J. at 442; R.C.M. 916(j)(1). Importantly, how-
ever, a military judge only carries a sua sponte duty to instruct on
a special defense where it is “reasonably raised by the evidence.”
United States v. Davis, 53 M.J. 202, 205 (C.A.A.F. 2000). No such
defense was raised by the evidence in Appellant’s case. See id.
(noting that a defense is reasonably raised when “the record con-
tains some evidence to which the court members may attach credit
if they so desire”). Therefore, the military judge’s omission of this
point was not error.



                                  11
            United States v. Caldwell, No. 16-0091/AR
                      Opinion of the Court

                 C. Best practices going forward

    There is little doubt that, as the Supreme Court has not-
ed, “[f]ew areas of criminal law pose more difficulty than the
proper definition of the mens rea required for any particular
crime.” Bailey, 444 U.S. at 403. Therefore, we deem it ap-
propriate to provide some guidance regarding how military
judges, going forward, should instruct panels about the
mens rea requirement for violations of Article 93, UCMJ.
    General intent requires “knowledge with respect to the
actus reus11 of the crime.” Carter, 530 U.S. at 268; see also
Bailey, 444 U.S. at 403 (explaining that “[i]n a general
sense, … ‘knowledge’ corresponds loosely with the concept of
general intent”). In the context of maltreatment, this actus
reus—that is, the “guilty act”—is the underlying, inappro-
priate conduct. See Carson, 57 M.J. at 415 (“The essence of
the offense is abuse of authority.”). Thus, a well-constructed
maltreatment instruction should not merely refer to general
intent implicitly—i.e., through the invocation of the phrase
“under all the circumstances.” Rather, going forward, a mili-
tary judge’s instructions (in concert with the Benchbook’s
approach) should more clearly and explicitly state that in
order for an accused to be convicted of maltreatment under
Article 93, UCMJ, the Government must have proven that:
(a) the accused knew that the alleged victim was subject to
his or her orders; (b) the accused knew that he or she made
statements or engaged in certain conduct in respect to that
subordinate; and (c) when viewed objectively under all the
circumstances, those statements or actions were abusive or
otherwise unwarranted, unjustified, and unnecessary for
any lawful purpose and caused, or reasonably could have
caused, physical or mental harm or suffering.12


   11 See generally Black’s Law Dictionary 44 (10th ed. 2014) (de-
fining “actus reus” as “[t]he wrongful deed that comprises the
physical components of a crime and that generally must be cou-
pled with mens rea to establish criminal liability”).
    12 It bears repeating that this is not to say that the accused

must have known that a reasonable person would conclude that
his or her conduct was abusive. Instead, this prong requires con-
sciousness of the underlying action—i.e., the words being offered
or the action being undertaken. See Carter, 530 U.S. at 268 (not-


                               12
           United States v. Caldwell, No. 16-0091/AR
                     Opinion of the Court

   We conclude that a clarified instruction of this nature
will lead to a better informed panel, the value of which can-
not be overstated in the military justice system.
                         III. DECISION
   The decision of the United States Army Court of Crimi-
nal Appeals is affirmed.




ing that general intent requires “knowledge with respect to the
actus reus of the crime”).



                              13